Citation Nr: 1414083	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  07-25 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 40 percent for the residuals of a hemilaminectomy at L5-S1.  

2.  Entitlement to an initial disability rating in excess of 30 percent for major depression.  

3.  Entitlement to an initial disability rating in excess of 30 percent for migraine headaches.  

4.  Entitlement to an initial disability rating in excess of 30 percent for bowel incontinence.  

5.  Entitlement to an initial disability rating in excess of 10 percent for gastroesophageal reflux disease (GERD).  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Alicia R. Bordewyk


INTRODUCTION

The Veteran served on active duty from September 2001 to December 2004.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Veteran provided testimony in October 2010 before a Veterans Law Judge who is no longer employed at the Board.  The Veteran was notified of this and, in August 2012, she requested a new hearing before another Veterans Law Judge.  The claim was last remanded by the Board in September 2012 so that this hearing could be provided.  However, she failed to appear at the hearing scheduled in January 2013 and has not submitted evidence demonstrating good cause for her failure to appear.  Therefore, the request for a new hearing is considered to be withdrawn.  

The Board notes that, in addition to the paper claims file, there is a Veterans Benefits Management System (VBMS) and Virtual VA electronic claims file associated with the Veteran's claim.  The evidence contained therein has been considered.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

During VA examinations in June 2011, the Veteran reported regular treatment with Dr. M. Kotcella at the Carl Vinson VA Medical Center (VAMC).  The last treatment record with this physician in the claim files is dated in December 2010 and the last VA treatment record is dated in March 2011.  

Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  As this evidence is relevant to the Veteran's claim, all relevant records in VA's possession must be obtained. 

Moreover, given that the last VA examinations are almost three years old, the Board requests that a new VA examination be provided to assess the current severity of the above claimed disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records from the Carl Vinson VAMC dated from March 2011 to present, and associate them with the paper or virtual claims files.  All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.

2.  Once all outstanding records have been obtained and associated with the claims file, schedule the Veteran for appropriate VA examinations with appropriate physicians to ascertain the current severity and manifestations of her service-connected major depression, bowel incontinence, migraine headaches, GERD, and residuals of a hemilaminectomy at L5-S1.  

The claims file, including a copy of this remand and all evidence in the virtual files, must be reviewed by the examiner and such review should be noted in the examination report or in an addendum.  

All testing and evaluation indicated should be conducted and the results of any testing should be reviewed and included prior to completion of the examination reports.  The examiners should also comment on the Veteran's current level of social and occupational impairment due to her service-disability.  Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report. 

3.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


